Citation Nr: 0501796	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a respiratory 
disorder, to include asthma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1975 
to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions of the Department of 
Veterans Affairs (VA), Lincoln, Nebraska, Regional Office 
(RO).  In a December 2002 rating decision, the RO denied 
service connection for hypertension, claimed to be secondary 
to service-connected PTSD.  In a March 2004 rating decision, 
the RO denied the claim of service connection for a 
respiratory disorder, to include asthma.  The veteran 
perfected appeals of those decisions.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
2002).

In the substantive appeal of the denial of the claim of 
service connection for a respiratory disorder filed in August 
2004, the appellant indicated that her physician at St. Louis 
University Hospital had ordered more testing for her 
respiratory disorder, and stated that the results of these 
tests would be important to her claim and should be 
considered.  No effort was subsequently made to obtain the 
medical evidence identified by the appellant.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran in 
order to fully determine the etiology of the disabilities at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

A statement of the case was issued in June 2003 as to the 
issue of entitlement to service connection for hypertension, 
claimed as secondary to PTSD.  In May 2004, there was 
received additional VA outpatient treatment records that 
included medical evidence pertaining to the treatment of the 
veteran's diagnosed hypertension and PTSD.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2003).  Given that the additional medical evidence must be 
considered to be additional pertinent evidence, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate supplemental statement of the case as to the 
issue of entitlement to service connection for hypertension.  

Finally, it is noted that the veteran has been afforded two 
VA examinations to assist in making the determination as to 
whether there is an etiological relationship between the 
veteran's service-connected PTSD and her hypertension.  These 
examinations were conducted in November 2002 and June 2003 by 
physicians skilled in the diagnosis and treatment of 
hypertension.  The physician who conducted the November 2002 
examination concluded that it was not as likely than not that 
the veteran's PTSD caused her hypertension, and that it was 
also not as likely as not that PTSD contributed to or 
aggravated her hypertension.  As to the latter opinion, the 
physician admitted that the opinion was somewhat arbitrary 
and could be open to an alternative opinion.  



The physician who conducted the June 2003 examination 
concluded that the veteran's hypertension was not caused by 
her PTSD, but that there seemed to be a relationship between 
her hypertension and her weight gain.  

In October 2004, the veteran's representative advanced the 
theory that her weight gain [which was noted to be related to 
hypertension in the June 2003 VA examination] could be a 
symptom of PTSD.  This, of course, begs the question of 
whether the veteran's weight gain is, in fact, a symptom of 
her PTSD, and if so, whether that symptom is permanently 
aggravating her hypertension.  

The veteran's representative implicitly argued that such a 
question would be outside of the expertise of a physician 
skilled in the diagnosis and treatment of hypertension.  
Given that foundation, the Board believes that it would be 
prudent to afford the veteran a VA psychiatric examination 
for the purpose of obtaining an opinion as to whether the 
veteran's weight gain can be attributed to her PTSD.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a) (2004).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


2.  After obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
veteran's recent treatment records from 
her physician at St. Louis University 
Hospital identified by her in her 
substantive appeal.  All records obtained 
should be associated with the claims 
file.

3.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination for the limited purpose of 
determining whether her PTSD bears any 
relationship to her hypertension by way 
of etiology or permanent aggravation. 
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.
The examiner must address the 
following medical questions:
Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that the veteran's weight gain, if 
found, is one of the symptoms of or, 
otherwise related to her PTSD, and if 
so, whether that symptom or 
relationship can be deemed to be 
permanent?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

4.  If, but only if, it is deemed to be 
more likely than not that the veteran's 
weight gain is permanently related to or 
a symptom of her post-traumatic stress 
disorder, the VBA AMC should then 
schedule the veteran for an examination 
by a physician trained in the diagnosis 
and treatment of hypertension.  

The claims folder must be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should review the veteran's claims folder 
and indicate in the examination report 
that the records contained therein have 
been reviewed.  

The examiner should offer an opinion as 
to whether the veteran's hypertension has 
been aggravated to a permanent degree by 
her service-connected PTSD, including 
weight gain (if such weight gain has been 
attributed to post-traumatic stress 
disorder).  If it is determined that the 
veteran's hypertension has been 
aggravated by the weight gain attributed 
to her PTSD, the examiner should offer 
the following assessments to the best of 
his or her ability using the medical 
evidence in the claims folder:

(1)  the baseline for the hypertension 
aggravated condition (level of disability 
existing prior to the aggravation 
process);

(2)  the level of additional hypertension 
disability considered to be proximately 
due to the service-connected PTSD by way 
of weight gain; and 

(3)  an opinion as to whether the 
aggravation is temporary or permanent.  

A complete rationale for any opinion 
expressed is respectfully requested.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examination, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for hypertension 
claimed as secondary to service-connected 
PTSD, and entitlement to service 
connection for a respiratory disorder, to 
include asthma.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims for service 
connection and result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


